Citation Nr: 1629539	
Decision Date: 07/25/16    Archive Date: 08/04/16

DOCKET NO.  14-24 538	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of service-connected compensation benefits in the calculated amount of $24, 239.47.  

(The issue of entitlement to payment of attorney fees from past due benefits is addressed in a separate document.)


REPRESENTATION

Appellant represented by:	Kenneth Lavan, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from March 1990 to February 1995.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 decision by Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul Minnesota.     

Initially the Board notes the Veteran indicated that he desired a hearing before the Board, to be conducted at his local RO or by live videoconference; however, the Veteran's attorney notified the Board that the Veteran wished to cancel his hearing request in January 2016.  Since that time, the Veteran has not requested that his hearing be rescheduled, and as such, his hearing request is deemed withdrawn.  

The Veteran was afforded a hearing before the Committee on Waivers and Compromises in April 2014.  A transcript of the hearing is of record.

In addition, the Board acknowledges that the Veteran has also perfected an appeal with respect to several issues related to disability compensation; however, the Board's review of the record reveals that the Agency of Original Jurisdiction (AOJ) has not certified these issues for consideration by the Board, and it appears the AOJ is still taking action on those claims.  As such, the Board will not accept jurisdiction over these issues at this time, but those issues will be the subject of a subsequent Board decision, if otherwise in order.


FINDING OF FACT

Recovery of the indebtedness would not be against equity and good conscience in this case.

CONCLUSION OF LAW
The criteria for waiver of the recovery of the overpayment of VA disability compensation benefits in the calculated amount of $24, 239.47 are not met.  38 U.S.C.A. § 5302(a) (West 2014); 38 C.F.R. §§ 1.963(a), 1.965(a) (2015). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

In cases such as this where there is no fraud, misrepresentation, or bad faith on the claimant's part with respect to the creation of the overpayment, the Board must determine whether recovery of the indebtedness would be against equity and good conscience, thereby permitting waiver under 38 U.S.C.A. § 5302(a) and 38 C.F.R. §§ 1.963(a), 1.965(a).  The pertinent regulation in this case provides that the standard of "equity and good conscience" will be applied when the facts and circumstances in a particular case indicate a need for reasonableness and moderation in the exercise of the Government's rights.  38 C.F.R. § 1.965(a).

The elements of equity and good conscience are as follows: (1) fault of debtor, where actions of the debtor contribute to creation of the debt; (2) balancing of faults, weighing fault of debtor against VA fault; (3) undue hardship, whether collection would deprive debtor or family of basic necessities; (4) defeat the purpose, whether withholding of benefits or recovery would nullify the objective for which benefits were intended; (5) unjust enrichment, failure to make restitution would result in unfair gain to the debtor; (6) changing position to one's detriment, reliance on VA benefits results in relinquishment of a valuable right or incurrence of a legal obligation.




Factual Background and Analysis

The Committee on Waivers and Compromises determined that there was no fraud, misrepresentation, or bad faith on the Veteran's part with respect to the creation of the overpayment at issue.  There is also no issue as to the validity of the debt in this case, which resulted from the Veteran being incarcerated from December 10, 2009, to November 27, 2011, following a conviction for a felonious crime, and not reporting his imprisonment which resulted in an overpayment of VA compensation benefits.  See Schaper v. Derwinski, 1 Vet. App. 430 (1991) (challenging validity of debt).  The Veteran believes that the debt should be waived as he has significant debts and the collection of the overpayment would result in a hardship.  

At the outset, the Board notes the Veteran was provided a VA Form 21-8764 Disability Compensation Award Attachment-Important Information in November 2003, February 2005, and April 2010.  This form specifically notified the Veteran that he should promptly advise VA if he became incarcerated in a Federal, State, or local penal institution for a period in excess of 60 days, as his benefits would be reduced.  The Veteran did not notify VA of his incarceration until he was released from prison, which resulted in the above-noted overpayment of disability compensation benefits. 

In this case the Board does not find that the Veteran would experience undue financial hardship if forced to repay the debt at issue.  A March 2014 VA Form 20-5655, Financial Status Report, indicates that the Veteran's combined household income was roughly $2,675.  His combined monthly expenses amounted to $2,210.  Thus, the Veteran had a positive balance of $465.00 per month.  However, during his April 2014 hearing before the Committee of Waivers and Compromises the Veteran indicated he no longer was required to pay $200 court fees.  A September 2015 VA Form 20-5655, Financial Status Report, indicates that the Veteran was working at a VA hospital and his total monthly net income was $3,247.01.  His average monthly expense amounted to $2,680.  Thus, the Veteran has a positive balance of $567.00 per month.  The Veteran also provided a recent invoice for car repairs; however, it appears that debt was paid without significant hardship.  The positive balances show that recoupment of this debt would not cause financial hardship.  In this respect, the Board notes the Committee of Waivers and Compromises has afforded the Veteran a reduced payment of $250 per month to prevent any hardship that may have been incurred in the payment of the debt.  

Although the Veteran's attorney has asserted the above-noted overpayment was created because VA failed to reduce the Veteran's disability compensation during his period of incarceration, and that the Veteran was not wholly at fault in the creation of his debt, the Board finds this assertion unpersuasive.  The above debt resulted from the Veteran's commission of a felonious offense and his failure to timely notify VA of his incarceration, despite being notified just 8 months prior to his incarceration that he was required to do so.  

Further, during his April 2014 hearing before the Committee of Waivers and Compromises the Veteran stated he transferred most of his monthly disability compensation award to his daughter and mother during his period of incarceration.  Though his desire to assist his mother and daughter is commendable, he received compensation that he was not entitled to receive and is able to repay the debt without undue financial hardship.  

In sum, the Board has considered the elements of equity and good conscience.  It has concluded the facts in this case demonstrate that the recovery of the overpayment would not be against equity and good conscience.  Here, the Veteran was notified on several occasions that he should inform VA of an incarceration lasting longer than 60 days, he failed to do so, and he presently has sufficient monthly income to repay the debt without experiencing a financial hardship.  Accordingly, waiver of the debt is not in order.  In so concluding, the Board has considered the "benefit-of-the-doubt" rule but has determined that it is not applicable to this claim because the preponderance of the evidence is against the claim.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. §§ 3.102 (2015); Gilbert v. Derwinski, 1 Vet. App. 49, 50 (1990).




ORDER

Entitlement to waiver of recovery of an overpayment of Department of Veterans Affairs compensation benefits in the calculated amount of $24, 239.47 is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


